DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Allowable Subject Matter
Claims 7-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Schaefer (2014/0054196) discloses a transportation apparatus for shipment of batteries (Par.134-135) and monitoring the state of charge of the batteries during transportation (Par.118); Hennesy (2019/0199101) discloses a transportation container (1000) (Fig.1A) comprising a plurality of battery retainers (100) and a plurality of SOC indicators (180) associated with each retainer (100) (Par.16) (Fig.1A); Thiel (2017/0269162) discloses a plurality of SOC circuits (130a-130b) associated with a plurality of SOC indicators (140a-140b) (Par.69) (Fig.2); and Boggs et al. (2013/0307480) discloses charging or discharging a battery to an appropriate predetermined SOC level for shipment through air or ground transportation (Par.44 and 59), fail to teach alone or in combination: 

“shipping container comprising: …each of the plurality of SOC circuits is integrated into a respective retainer; … the plurality of SOC circuits comprises polarity contacts configured to make electrical contact with polarity contacts of the respective battery, the electrical contact established by insertion of the respective battery into the respective retainer and continuous while the respective battery is held by the respective retainer for transport; and, wherein each of the plurality of SOC circuits is configured to:Page 2 of 24Appl. No. 15/945,209 Response to Office Action of 01/29/2021in response to the detecting that the respective battery has the SOC greater than the threshold SOC, place the respective SOC indicator in a state indicative of the respective battery having the SOC greater than the threshold SOC: …in response to the detecting that the respective battery has the SOC not greater than the threshold SOC, place the respective SOC indicator in a state indicative of the battery having the SOC not greater than the threshold SOC.”, as recited in independent claim 7 in combination with all other elements recited on the claims. Claims 8-17 are dependent on claim 1 and allowable for the same reasons.


“A method of transporting batteries within a shipping container…wherein each of the plurality of SOC circuits is integrated into a respective retainer …and wherein the method comprises each of the plurality of SOC circuits: making electrical contact with the respective battery, held by the respective retainer, the electrical contact established by insertion of the respective battery into the respective retainer; detecting, based on the continuous electrical contact, that the respective battery has an SOC greater than a safe SOC, the safe SOC corresponding to a maximum SOC to safely transport the respective battery; and, in response to detecting that the respective battery has the SOC greater than the safe SOC, placing the respective SOC indicator in a state indicative of the respective battery having the SOC greater than the safe SOC.” as recited in independent claim 18 in combination with all other elements recited on the claim. Claims 19-25 are dependent on claim 18 and allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                       

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
May 3, 2021